UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6753



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HERBERT SMART, a/k/a Panama,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CR-97-25)


Submitted:   June 12, 2003                 Decided:   June 20, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert Smart, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herbert Smart appeals the district court’s order denying his

motion to unseal three psychiatric reports.   We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court.   See United States v. Smart,

No. CR-97-25 (E.D. Va. Apr. 22, 2003).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2